Citation Nr: 0603314	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).

The veteran provided testimony in support of his appeal at a 
hearing chaired by the undersigned at the RO in April 2004.  
A transcript of that hearing is of record.

The Board remanded the case in December 2004 and September 
2005.

By letter dated in September 2005, the Board granted the 
representative's motion to have the appeal advanced on its 
docket.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & Supp. 
2005); 38 C.F.R. § 20.900(c) (2005).

In regards to the veteran's claim for a higher rating for 
tinnitus, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), which reversed a 
Board decision that had concluded that no more than a single 
10-percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  Thus, in 
order to avoid burdens on the adjudication system, delays in 
the adjudication of other claims, and unnecessary expenditure 
of resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  

The specific claims affected by the stay include all cases, 
such as the veteran's case, in which a claim for compensation 
for tinnitus was filed prior to June 13, 2003, and a 
disability rating for tinnitus of greater than 10 percent is 
sought.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability was referred to 
the RO for initial adjudication in the Board's last remand.  
The claim has not yet been adjudicated and is again referred 
for initial adjudication.

The appeal of the veteran's claim for an increased rating for 
his service-connected bilateral hearing loss is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board has remanded this case twice with instructions to 
refer this case to the Director of VA's Compensation and 
Pension Service or the Under Secretary for Benefits to 
consider whether the evidence warrants an increased rating 
for the service-connected bilateral hearing loss on an extra-
schedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  This initial consideration by Central Office 
is essential prior to appellate review inasmuch as the Board 
is precluded from assigning an extra-schedular rating in the 
first instance.  See Floyd v. Brown,  9 Vet. App. 88 (1996). 

The record shows that the AMC reportedly referred the case 
for Central Office consideration in a memorandum issued in 
November 2005.  (While the date written on the memorandum 
shows the year as "2004," the memorandum itself indicates 
that the action is being taken pursuant to the instructions 
contained in the Board remand of September 2005.)  There is, 
however, no written record showing the response obtained from 
Central Office, if any, to the AMC's referral.  The AMC's 
discussion of the reasons for the continued denial of the 
claim in a November 2005 supplemental statement of the case 
(SSOC) does not make any mention of a response to the 
November 2005 referral.

In his most recent Informal Brief in support of the veteran's 
appeal, dated in January 2006, the veteran's representative 
pointed out that even though the requested referral for 
Central Office consideration of an extra-schedular rating was 
accomplished by means of the above mentioned memorandum, 
"there does not appear to have been a ruling on that request 
under 38 C.F.R. § 3.321(b)(1)."  Accordingly, he has 
requested that the case be remanded once again for corrective 
action.

The AMC has not yet complied with the remand instructions and 
the case must be remanded again.  As indicated in the 
September 2005 remand, the Court has held that a remand by 
the Board confers on an appellant the right to VA compliance 
with the terms of the remand order, imposing on the Secretary 
a concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is remanded to the RO, via the AMC, 
for the following actions:

1.  The RO/AMC should ensure that the 
claim is referred to the Director of VA's 
Compensation and Pension Service, or to 
the Under Secretary for Benefits, to 
consider whether an extraschedular rating 
is warranted in this case in accordance 
with 38 C.F.R. § 3.321(b)(1).

The RO/AMC should ensure that a response 
is received to the referral, or document 
why it is not possible to obtain a 
response.

2.  Thereafter, the RO/AMC should re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
RO/AMC should issue a SSOC, and return 
the case to the Board, if otherwise 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

